DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a synthesis gas production system for producing CO and H2 by electrolyzing an aqueous solution containing CO2, comprising an electrolysis device with a cathode-side circulation line connected to the cathode chamber with a catalyst supply device provided in the circulation line to supply a CO production catalyst to the cathode solution and a gas composition detection device configured to measure a ratio of CO/H2 produced in the cathode chamber, wherein the ratio is kept within a predetermined range by at least one of control of a supply amount of the CO production catalyst by the catalyst supply device and control of a voltage applied to the electrolysis device.  WO2012/137344 A1, as submitted on Applicant's Information Disclosure Statement on 3 March 2020, discloses wherein CO2 reduction catalyst (68) is comprised as a sediment in the cathode chamber and the ratio of CO/H2 is controlled by operation of a mixer (66; abstract) in which the mixer is either on or off (p. 4; translation), however this is not a catalyst supply device provided in the circulation line to supply a CO production catalyst to the cathode solution.  Sivasankar (US 10119196 B2), as submitted on Applicant's Information Disclosure Statement on 3 March 2020, discloses an electrolysis device wherein an organic catalyst (124; Fig. 1) in in the cathode chamber (with catholyte 122).  Sivasankar discloses the CO/H2 ratio is controlled by a number of methods such as the catalyst being altered (col.  11, line 23-62), however does not explicitly disclose a catalyst supply device provided in the circulation line to supply a CO production catalyst to the cathode solution.  Ono (US 20180274114 A1) discloses an electrochemical device for carbon dioxide reduction with a carbon dioxide reduction catalyst contained within a layer of the cathode (abstract), however does not explicitly disclose a catalyst supply device provided in the circulation line to supply a CO production catalyst to the cathode solution.  Instant claim 3 defines over the prior art for the same reasons as instant claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794